Exhibit 12.1 Royal Caribbean Cruises Ltd. Ratio of Earnings to Fixed Charges (in thousands, except ratios) Years Ended December 31, Earnings Net income Income tax expense (benefit) (Income) loss from equity investees, net of distributions Fixed charges Capitalized interest Earnings Fixed Charges Interest expense (1) Interest portion of rent expense (2) Fixed charges Ratio of Earnings to Fixed Charges 2.5x 2.2x 1.3x 2.3x 2.4x Interest expense includes capitalized interest and amortization of deferred financing expenses. Interest portion of rent expense represents actual interest charges for the Brilliance of the Seas operating lease and, for all other rentals, we have assumed that one-third of rent expense is representative of the interest factor. Amounts for 2010 and 2009 include a revision for the correction of errors in the manner in which we wereamortizing certain guarantee fees related to three outstanding export credit agency guaranteed loans, and to a much lesser extent, fees associated with our revolving credit facilities.Refer to Note 1. “General – Revision of Prior Period Financial Statements” to our consolidated financial under Item 8. Financial Statements and Supplementary Data for further details included in our Annual Report on Form 10-K for the year ended December 31, 2011.
